DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on September 7, 2022 is acknowledged.
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on September 7, 2022.  Claims 1-7 are under examination.

Information Disclosure Statement
The Information Disclosure Statement filed January 7, 2019 has been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
It is noted that the ASCII text file lists the size of the file as 2,191 bytes.

Claim Objections
Claim 1 is objected to because of the following informalities:  
At claim 1, line 7, it is suggested that “the yeast genome” be changed to “the yeast’s genome.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second selectable marker" in line 8.  There is insufficient antecedent basis for this limitation in the claim.	 Does this refer to the bacterial selectable  marker or the first yeast selectable marker, or to some other selectable marker?
At claim 1, line 11, it is not clear what is meant by the phrase “ self-replicating element suitable for maintaining episomal persistence in human cells.”  It is suggested that “suitable” be deleted.
Claim 1 recites the limitation "the first selectable marker" in line 26.  There is insufficient antecedent basis for this limitation in the claim.	 Does this refer to the bacterial selectable  marker or the first yeast selectable marker, or to some other selectable marker?
Claims 2-7 depend from claim 1, and are therefore included in these rejections.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boeke et al. (U.S. Patent Application Publication No. 2016/0046972, published February 18, 2016, filed June 17, 2015, claiming priority to U.S. Provisional Patent Application No. 62/013,321, filed June 17, 2014, and cited in the Information Disclosure Statement filed January 7, 2019).
Regarding claim 1, Boeke discloses a method for producing an extra-chromosomal element (paragraph [0006]) that is capable of assembly in yeast, including Saccharomyces cerevisiae (paragraph [0019]), comprising providing a vector comprising a bacterial selectable marker (paragraph 0009]), optionally a bacterial artificial chromosome (BAC) sequence, and a first yeast electable marker (paragraph [0009]). That is flanked by two restriction endonuclease digestion sites, which are first and second Type IIS restriction enzyme recognition sites (paragraph [0007]) and a centromere and autonomously replicating sequence (CEN/ARS) that is functional in yeast (paragraph [0009]).  Boeke discloses that the vector comprises first and second recombination sequences that are non-homologous to the yeast genome, which is intended to preclude inadvertent recombination with the yeast chromosome (paragraph [0036]).  Boeke discloses that the first and second recombination sequences flank the second selectable marker and the two restriction endonuclease sites when the vector is circular, and optionally also comprising a self-replicating element for maintaining episomal persistence in human cells (paragraph [0017] and Figure 6).  Boeke discloses that the linearized vector is introduced into yeast, with the vector having been linearized with a restriction endonuclease that excises the first yeast electable marker (paragraph [0037]).  Boeke discloses that digestion with the second enzyme can excise the entire integration cassette (paragraphs [0009] and [046] and figure 5). Boeke discloses a first set of linear double stranded DNA segments comprising a first DNA vector segment homologously recombined with the linearized yeast vector (paragraph [0009)), a set of interior DNA segments , which provide a first recombinant vector comprising a protein coding sequence (paragraph [0007] and Figure2), and a first terminal DNA segment (paragraph [0018]), which comprises at its left end a sequence homologous to the first recombination sequence in the vector and at its right end a sequence that is homologous to a left end of a first interior DNA segment, which allows for homologous recombination in the yeast, so that only one vector segment comprising is homologously recombined with the linearized yeast vector (paragraph(0009)).  Boeke discloses that the set of interior DNA segments having successive left end and right end homology to one another and are  homologously recombined into a contiguous polynucleotide in yeast (paragraph[0009]).  Boeke discloses that the terminal DNA segment having at its right end a sequence  that comprises a second yeast selectable marker and a sequence that is homologous to the second recombination sequence in the vector (paragraph [0015] and Figure4.  Boeke discloses allowing homologous recombination of the linearized vector with the first DNA segment, the interior DNA segments and the terminal DNA segment, such that the vector is circularized in the yeast by the homologous recombination to produce a first recombined vector, which includes sequences that are homologously recombined into a contiguous polynucleotide in yeast to form circularized double stranded DNA polynucleotides (paragraph [0009]), which is selectable in the yeast using the second yeast selectable marker incorporated into the vector via the terminal DNA segment (Figures 2 and 4); and further screening for the loss of the first selectable marker (paragraph [0083}).  Boeke discloses optionally introducing into the yeast comprising the circularized vector, after introduction of these components (paragraph [0009]).  Boeke discloses that the method comprises allowing homologous recombination in the yeast so that the sequences homologously recombined with the linearized yeast vector to form circularized double stranded DNA polynucleotides 
(paragraph {0009]).  Boeke discloses a second set of linear double stranded DNA segments comprising interior DNA segments having successive left end and right end homology to one another, and a second terminal DNA segment having at its right end, a sequence that comprises at least additional sequences that are homologously recombined into a contiguous polynucleotide in yeast (paragraph[0009]) to produce a second recombined vector that is selectable in the yeast by the first or third yeast selectable marker, and subsequently screening for the loss of the first or third selectable marker (paragraph
[0083]), and optionally repeating  previous steps with distinct linear double stranded DNA segments that are selectable by a yeast selectable marker not present in the previous vector (paragraph [0083]).
Regarding claim 2, Boeke discloses performing the introduction into the yeast comprising the circularized vector, allowing homologous recombination in the yeast so that only one vector segment comprising a VA1 sequence and only one LVA-TU-RVA vector segment comprising a VA2 sequence are homologously recombined with the linearized yeast vector to form circularized double stranded DNA polynucleotides comprising at least two distinct transcription units (paragraph [0009}) of a second set of linear double stranded DNA segments comprising interior DNA segments having successive left end and right end homology to one another, and a second terminal DNA segment having at its right end a sequence that are homologously recombined into a contiguous polynucleotide in yeast (paragraph[0009]) that comprises the first or a third yeast selectable marker (paragraph(0009]), such that the second set of linear double stranded DNA segments and the second terminal DNA segment are homologously recombined into the vector (paragraph [0009]) to produce a second recombined vector that is selectable in the yeast by the first or third yeast selectable marker, and subsequently screening for the loss of the first or third selectable marker (paragraph [0083]).	
Regarding claim 4, Boeke discloses that the first and second recombination sequences that are non-homologous to the yeast genome comprise at least 40 nucleotides, which can comprise
or consist of 35-500 base pairs (paragraph [0036]), and the first and second recombination sequences that are non-homologous to the yeast genome are characterized by not being present in the yeast genome where the homologous recombination occurs; this is intended to preclude inadvertent recombination with the yeast chromosome (paragraph [0036]).  Boeke further discloses that the first and second recombination sequences have approximately 45-55% GC content in the at least 40 nucleotides (paragraph [0036]).  Boeke further discloses that the first and second recombination sequences do not contain any homopolymer segments greater than 5 nucleotides in length (Table3).  Boeke discloses that the first and second recombination sequences do not comprise Bsal, Aarl, BceAl, Sall, Xhol, BsmBI, Notl, or I-SceI restriction enzyme recognition sites (paragraph [0016] and Figures 5 and 8).  Boeke further discloses  that the first and second recombination sequences each have distinct sequences from one another (paragraph [0009]).
Regarding claim 5, Boeke discloses that at least the first or the second recombination sequence that is non-homologous to the yeast genome comprises at least 40 contiguous nucleotides of a sequence that is at least 80% identical to SEQ ID NO:1, SEQ ID NO:2 (residues172-228 of SEQ ID NO:2 are 100% identical to residues 1-57 of SEQ ID NOs: 1, 16, 26, and 31of Boeke (paragraph [0008] and Table 3), SEQ ID NO:3, or SEQ ID NO:4 (residues229-285 of SEQ ID NO:4 of are 100% identical to residues 1-57 of SEQ ID NOs:2, 17, and 19-21 of Boeke (paragraph [0008] and Table3).
Regarding claim 6, Boeke discloses that at least the first or the second recombination sequence that is non-homologous to the yeast genome comprises at least 40 contiguous nucleotides of a sequence that is at least 80% identical to SEQ ID NO:1, SEQ ID NO:2 (residues172-228 of SEQ ID NO:2 are 100% identical to residues 1-57 of SEQ ID NOs: 1, 16, 26, and 31of Boeke (paragraph [0008] and Table 3), SEQ ID NO:3, or SEQ ID NO:4 (residues229-285 of SEQ ID NO:4 of are 100% identical to residues 1-57 of SEQ ID NOs:2, 17, and 19-21 of Boeke (paragraph [0008] and Table3).
	Boeke discloses each and every limitation of claims 1-2 and 4-6, and therefore Boeke anticipates claims 1-2 and 4-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boeke et al. (U.S. Patent Application Publication No. 2016/0046972, published February 18, 2016, filed June 17, 2015, claiming priority to U.S. Provisional Patent Application No. 62/013,321, filed June 17, 2014, and cited in the Information Disclosure Statement filed January 7, 2019) in view of Annaluru et al. (344 Science 55-58 (2014), and cited in the Information Disclosure Statement filed January 7, 2019).
Boeke discloses a method for producing an extrachromosomal element that is capable of assembly in yeast, as discussed above.
Boeke fails to disclose of suggest performing repeating steps of the method with distinct linear double stranded DNA segments that are selectable by a yeast selectable marker not present in the previous step’s vector.  
Regarding claim 3, Annaluru does disclose distinct linear double stranded DNA segments that are selectable by a yeast selectable marker not present in the previous vector (Figure2).  
Regarding claim 7, Boeke discloses that at least the first or the second recombination sequence that is non-homologous to the yeast genome comprises at least 40 contiguous nucleotides of a sequence that is at least 80% identical to SEQ ID NO:1, SEQ ID NO:2 (residues172-228 of SEQ ID NO:2 are 100% identical to residues 1-57 of SEQ ID NOs: 1, 16, 26, and 31of Boeke (paragraph [0008] and Table 3), SEQ ID NO:3, or SEQ ID NO:4 (residues229-285 of SEQ ID NO:4 of are 100% identical to residues 1-57 of SEQ ID NOs:2, 17, and 19-21 of Boeke (paragraph [0008] and Table3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeke to provide repeating previous steps with distinct linear double stranded DNA segments that are selectable by a yeast selectable marker not present in the previous vector, based on the disclosure of Annaluru, in order to provide a selection marker for the new recombinant vector but to also no longer select for the original vector. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636